TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00161-CR


In re Leon Justice


Francisco Villasenor, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 974323, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to Francisco Villasenor's appeal from a
judgment of conviction for aggravated robbery.  The subject of this proceeding is Mr. Leon Justice,
court reporter for the 299th District Court.
The reporter's record was originally due to be filed on May 2, 2003.  On May 27,
2003, after Mr. Justice failed to respond to the Court's overdue notice, this Court ordered him to
tender the record for filing in this cause no later than July 18, 2003.  He failed to file the record as
ordered.
Therefore, the said Leon Justice is ordered to appear in person before this Court on
the 10th day of September 2003, at 8:30 o'clock a.m., in the courtroom of this Court, located in the
Price Daniel, Sr. Building, 209 West 14th Street, City of Austin, Travis County, Texas, then and
there to show cause why he should not be held in contempt and sanctions imposed for his failure to
obey the May 27, 2003, order of this Court.  This order to show cause will be withdrawn and the said
Leon Justice will be relieved of his obligation to appear before this Court as above ordered if the
Clerk of this Court receives the reporter's record by September 5, 2003.
It is ordered July 25, 2003.

Before Chief Justice Law, Justices B. A. Smith and Patterson
Do Not Publish